 


116 HR 7421 IH: Expediting Federal Broadband Deployment Reviews Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7421 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2020 
Mr. Duncan introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Assistant Secretary of Commerce for Communications and Information to establish an interagency strike force to increase prioritization by the Department of Interior and Department of Agriculture by senior management of the Department of Interior and Department of Agriculture, or an organizational unit of reviews for communications use authorizations. 
 
 
1.Short titleThis Act may be cited as the Expediting Federal Broadband Deployment Reviews Act.  2.Strike force (a)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Energy and Commerce of the House of Representatives; 
(B)the Committee on Natural Resources of the House of Representatives; (C)the Committee on Commerce, Science, and Transportation of the Senate; and 
(D)the Committee on Environment and Public Works of the Senate. (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(3)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and 
(B)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency; 
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and (iii)is added to a tower, building, or other structure. 
(4)Communications useThe term communications use means the placement and operation of a communications facility. (5)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department concerned for the primary purpose of authorizing the occupancy and use of the covered land for communications use. 
(6)Covered landThe term covered land means— (A)public land administered by the Secretary of the Interior; and 
(B)National Forest System land. (7)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture. 
(8)Organizational unitThe term organizational unit means— (A)with respect to public land administered by the Secretary of the Interior— 
(i)a State office; (ii)a district office; or 
(iii)a field office; and (B)within the Forest Service— 
(i)a regional office; (ii)the headquarters; 
(iii)a management unit; or (iv)a ranger district office. 
(b)Strike forceIn this section: (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish an interagency strike force to increase prioritization by the Department concerned, senior management of the Department concerned, or an organizational unit of reviews for communications use authorizations. 
(2)DutiesIn carrying out the study under paragraph (1), the Strike Force shall— (A)facilitate periodic calls between members of the strike force pertaining to requests for communications use authorizations; and 
(B)facilitate monitoring and accountability of the Department concerned and organizational units to meet objective and reasonable goals for the review of requests for communications use authorizations. (3)MembersThe Strike Force shall be composed of such representatives of Departments concerned as the Assistant Secretary considers appropriate, in addition to— 
(A)the Assistant Secretary; (B) a representative of the Department concerned; 
(C)senior management of the Department concerned; and (D)the head of each organizational unit. 
(4)Report to CongressNot later than 270 days after the date of enactment of this Act, the Strike Force shall submit to the appropriate committees of Congress a report on the effectiveness of the Strike Force in increasing the prioritization of reviews for communications use authorization requests.  